Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 17, 2021                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano
  161723(45)                                                                                            Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Elizabeth M. Welch,
                                                                                                                       Justices
            Plaintiff-Appellee,
                                                                      SC: 161723
  v                                                                   COA: 347729
                                                                      Wayne CC: 10-006891-FC
  RODERICK LOUIS PIPPEN,
             Defendant-Appellant.
  _____________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its supplemental brief is GRANTED. The supplemental brief will be accepted as
  timely filed if submitted on or before April 14, 2021.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   March 17, 2021

                                                                                Clerk